Citation Nr: 1428849	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-42 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1976 to July 1980 and from October 1980 to May 1985.  He also had additional U.S. Air Force Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO/AMC attempt to obtain updated VA and private treatment records for the Veteran and schedule him for appropriate VA examinations to determine the nature and etiology of his claimed disabilities.  The requested examinations occurred in September 2013.  Additional records subsequently were associated with the Veteran's Virtual VA paperless claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's hypertension, which manifested first several decades after service, is not related to active service.

2.  The record evidence shows that the Veteran's bilateral hip disability is not related to active service.

3.  The record evidence shows that the Veteran's low back disability is not related to active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.303, 3.307, 3.309 (2013).

2.  A bilateral hip disability was not incurred in or aggravated by active service nor may arthritis of the hips be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.303, 3.307, 3.309 (2013).

3.  A low back disability was not incurred in or aggravated by active service nor may arthritis of the low back be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in February and March 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the VCAA notice issued in February and March 2009, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for hypertension, a bilateral hip disability, or for a low back disability.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of the VCAA notice was issued prior to the currently appealed rating decision issued in May 2009; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his attorney has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred hypertension, a bilateral hip disability, and a low back disability during active service.  He specifically contends that he experienced elevated blood pressure during service which led to his current hypertension.  He also contends that in-service problems with his hips and low back led to his current bilateral hip and low back disabilities.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  With the exception of arthritis, neither a bilateral hip disability nor a low back disability is recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a); thus, the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is applicable to these claims only insofar as they include claims of service connection for arthritis of the bilateral hips and the low back.  Because hypertension is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim of service connection for hypertension.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background

The Veteran's available service treatment records show that undated x-rays of the Veteran's lumbosacral spine were within normal limits.  At his enlistment physical examination in May 1976, prior to his entry on to active service in July 1976, the Veteran denied all relevant pre-service medical history.  Clinical evaluation was completely normal.  The Veteran's blood pressure was 146/86.

On March 11, 1977, the Veteran complained of pain in the right hip and thigh and a tingling sensation in the right foot for the previous 2 1/2 days.  He was referred to an orthopedic clinic for treatment.

On outpatient treatment on April 5, 1977, the Veteran's complaints included pain and numbness in the right hip.  The provisional diagnosis was vague pain and numbness of the right lower extremity.

On April 10, 1977, the Veteran was seen at an emergency room (ER) at a military medical facility complaining of low back pain.  He reported that he had been "lifting chains + dry ice...when his back started hurting (lower back)."  He also reported that prolonged standing caused throbbing.  He denied any other history of back trauma.  Objective examination showed he could "bend backwards from [the] waist" with "slight" low back pain, "ok" walking, and "ok" sensation of the bilateral lower extremities.  Physical examination of the back showed moderate paraspinous spasms at the pelvis level, an ability to touch the toes, negative straight leg raising, intact motor function, and symmetrical deep tendon reflexes.  The impression was low back pain probably secondary to muscle strain.

On April 11, 1977, the Veteran complained of low back pain which had lasted for 5 days.  Physical examination showed no changes since being seen in the ER the day before, visible and palpable muscle spasm, tenderness, slight pain on bending, and negative straight leg raising.  The impression was low back pain secondary to muscle strain.  The Veteran was placed on a temporary physical profile for low back strain.

On April 26, 1977, the Veteran denied any radiating low back pain or incontinence.  He reported that his low back pain worsened with stooping.  Objective examination of the back showed vertebral column in midline, a flattened lordotic curve, mild paraspinous muscle spasms L3 to S1, iliac crests at the same level, no point tenderness, and an ability to walk on heels and toes.  Range of motion testing showed bending forward "to fingertips reaching toes," lateral bending "to fingertips reaching mid-knee line," intact rotation, straight leg raising to 90 degrees bilaterally without pain, and equal strength and sensation.  The assessment included resolving low back pain.

On April 27, 1977, the Veteran stated that his low back pain was resolving.  The assessment included resolving low back pain.

In January 1979, hypertensive screening showed that the Veteran's blood pressure was 150/80.  The provisional diagnosis was possible hypertension.

On periodic physical examination in December 1980, clinical evaluation was completely normal.  The Veteran's blood pressure was 118/76.  The Veteran denied any significant medical or surgical history.

The post-service evidence shows that the Veteran was hospitalized at a private facility for 5 days in April 2008 complaining of abdominal pain and was diagnosed as having pancreatitis with alcohol abuse.  While the Veteran was hospitalized, his blood pressure readings were 180/100, 178/66, 162/100, 182/106, 178/98, and 192/100.  The discharge diagnoses included hypertension.

On private outpatient treatment in May 2008, the Veteran's complaints included left hip pain and "difficulty walking."  The Veteran's blood pressure was 140/100.  The impressions included increased hypertension.

Private x-rays of the Veteran's left hip taken later in May 2008 were normal.

In June 2008, no relevant complaints were noted.  The Veteran's "x-ray study shows a normal left hip.  He does have some mild and minimal degenerative changes in his [lumbosacral] spine."

A private magnetic resonance imaging (MRI) scan of the Veteran's lumbar spine taken in May 2009 showed mild degenerative changes "mainly involving the facet joints though there is mild diffuse bulge of the disc at" L3-S1, no significant spinal stenosis, and no disc herniation.  On private outpatient treatment later in May 2009, the Veteran's complaints included hypertension and back pain.  "He tells me that his back is 'giving me fits.'"  Physical examination showed blood pressure 158/108.  The Veteran's MRI was reviewed and "shows a diffuse bulge of the disk L3 thru S1 with encroachment on the right neural foramen."  The assessment included elevated hypertension and back pain.

On private outpatient treatment in March 2009, the Veteran's complaints included lumbar back pain, bilateral hip pain, left greater than right, radiating down the leg, and hypertension.  The Veteran described the problems that his back and hip problems created when he was driving a truck.  "He said his back and his hips hurt too much driving and sitting that he just could not [do] it anymore."  A history of hypertension and back pain was noted.  It was noted that the Veteran's "blood pressure is out of control."  Physical examination showed blood pressure 200/111, positive straight leg raising in the supine position on the right at 45 degrees and on the left at 30 degrees, positive straight leg raising in the sitting position on the left at 80 degrees, an ability to walk on his heels and toes, full flexion of the lumbar spine, and an ability to "squat and get back up one time."  X-rays of the lumbar spine showed minimal spondylosis and no significant change.  X-rays of the left hip were unremarkable.  The impressions included low back pain "with radiation down the left leg to the foot," sciatica, and uncontrolled hypertension.

In June 2009, the Veteran's complaints included elevated hypertension.  The Veteran's blood pressure was "still elevated at 160/100."  The assessment was elevated hypertension.

In July 2009, the Veteran's complaints included elevated hypertension and back pain "moving into shoulders & neck."  The Veteran's blood pressure was 122/86.  The assessment included hypertension with was improved.

On VA outpatient treatment in August 2009, the Veteran complained of back and hip pain.  A history of hypertension and degenerative joint disease was noted.  Physical examination showed blood pressure 123/79 and pain on palpation of the right hip.  The assessment included degenerative joint disease.

VA MRI scan of the Veteran's lumbar spine taken in October 2009 was normal.  "Specifically no evidence of high-grade central canal stenosis or disc herniation in any level."  VA x-rays of the Veteran's hips taken in October 2009 were negative.

On private vocational rehabilitation examination in November 2009, the Veteran's complaints included low back pain, bilateral hip pain, and hypertension.  The Veteran's blood pressure was 110/78 "so it is controlled."  He reported that his back and hip pain radiated down his right leg "and he says he has trouble walking for very far.  It gets bad when he walks over about a quarter of a mile, then he has to stop and rest."  Physical examination showed a normal musculoskeletal system "with no areas of tenderness, muscle spasm, pain, joint swelling, or deformity.  No limitation of motion."  The impressions included "a sciatica-like pain affecting his low back and down his left leg.  He has hypertension, which is felt to be very well controlled."

On VA outpatient treatment on April 5, 2010, the Veteran's complaints included worsening bilateral hip pain which radiated to the upper and lower back.  An MRI scan of the lumbar spine taken in October 2009 was reviewed and showed a normal lumbar spine.  Physical examination showed blood pressure 113/76, tender points present in the bilateral lumbar paraspinal muscles with spasms and in the bilateral iliolumbar ligaments, a normal gait, normal spinal curvature, positive tenderness L3-S1 with bilateral facet tenderness (left greater than right), a normal range of motion in the spine "but painful extension," negative straight leg raising, negative bilateral hip joint tenderness, negative bilateral sacroiliac joint tenderness, and a normal range of motion in the hips.  The assessment was myofascial pain syndrome and osteopenia.  The VA clinician stated that the Veteran's "myalgias and spasms may improve with starting a muscle relaxant."

On April 27, 2010, the Veteran's complaints included hypertension and lumbar spine pain "relieved with" Aleve.  Physical examination showed blood pressure of 140/95 and pain on palpation of the lumbar spine and paraspinal muscles.  The assessment included hypertension and degenerative joint disease.

In May 2010, the Veteran complained of insidious low back pain which was progressively worsening.  A history of myofascial pain was noted.  Physical examination showed constant weight shifts while sitting, a stiff/guarded standing posture, tender bilateral iliolumbar ligaments and lumbar spine with paraspinal muscle spasms, a range of motion within functional limits in the lumbar spine and bilateral lower extremities.  The VA clinician noted that the Veteran's lumbar "was essentially negative for disc bulging or stenosis."  The diagnosis was myofascial pain.

In June 2010, the Veteran complained of bilateral hip pain which travelled to the upper and lower back.  He rated his pain as 9/10 on a pain scale (with 10/10 being the worst imaginable pain).  Physical examination showed blood pressure of 140/93, he was in "mild acute distress [due to] back pain [and] cannot sit in [a] chair for more than [a] few minutes, up and down," and otherwise was unchanged from April 5, 2010.  The assessment also was unchanged from April 5, 2010.  The Veteran was scheduled for bilateral iliolumbar ligament injections in a VA clinic.  

The Veteran received bilateral trigger point injections to the iliolumbar ligaments in July 2010 at a VA clinic.

On VA spine examination later in July 2010, the Veteran's complaints included progressively increasing low back pain since service.  The VA examiner stated, "[The Veteran] currently complains of constant, 7/10, thoracolumbar pain aggravated by walking and prolonged standing.  The pain radiates to the neck and to the shoulders.  He states that his back pain gives him continual difficulty walking."  The Veteran had not been prescribed bed rest and "takes Aleve with good relief."  He reported being forced to quit his job as a truck drive in March 2008 due to his low back pain.  He was unable to do yard work, walk for exercise, or perform chores that involve standing.  He experienced 2-3 flare-ups of pain per day "lasting for several minutes during which he must sit down."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed a full range of thoracolumbar spine motion, no lumbosacral tenderness or muscle spasm, negative straight leg raising bilaterally, normal motor strength and sensation, normal reflexes, and a normal gat.  An MRI taken in October 2009 was reviewed and showed a normal lumbar spine.  The diagnosis was chronic lumbosacral strain.  (The Board notes parenthetically that, because it found the July 2010 VA examiner's rationale for his medical nexus opinion deficient in the March 2013 remand, that opinion and rationale will not be discussed in this decision.)

On VA hips examination in July 2010 (conducted at the same time as his spine examination), the Veteran complained of constant bilateral hip pain which he rated as 8/10 on a pain scale, "aggravated by walking and prolonged standing," and accompanied by "instability in both hips."  Physical therapy had not provided significant relief of the Veteran's hip symptoms.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  "The Veteran states that he had the onset of bilateral hip pain during active duty which gave him difficulty running and walking."  Physical examination showed pain-free movement on range of motion testing and no trochanteric tenderness to palpation in either hip.  An MRI of the hips taken in October 2009 was reviewed and showed "a tiny amount of joint fluid within the hip joints bilaterally.  There is a suggestion of a tiny labral tear along the anterior-superior aspect of the left hip laterally."  The diagnoses were left hip labral tear and no objective evidence for a right hip disability.  (The Board notes parenthetically that, because it found the July 2010 VA examiner's rationale for his medical nexus opinion deficient in the March 2013 remand, that opinion and rationale will not be discussed in this decision.)

On VA outpatient treatment in October 2010, the Veteran complained of low back pain.  Physical examination showed blood pressure of 130/95 and a normal gait.  The assessment included hypertension, chronic low back pain, and myofascial pain.

In November 2010, the Veteran's complaints included low back pain radiating to the right hip on ambulation.  He stated that previous trigger point injections "did not offer any relief.  He has started using a TENS unit daily with some improvement."  Physical examination showed blood pressure of 124/81, tender points present in the bilateral lumbar paraspinal muscles "with persistent but mildly improved spasm" and in the bilateral iliolumbar ligaments, a normal gait, normal spinal curvature, positive tenderness L3-S1 with bilateral facet tenderness, abnormal extension and flexion, negative straight leg raising, negative bilateral hip joint tenderness, negative bilateral sacroiliac joint tenderness, and a normal range of motion in the hips.  The assessment included myofascial pain syndrome and osteopenia.

In an undated letter included in the Veteran's claims file, he asserted that he began having problems with his hips and low back during basic training "and was having trouble throughout my service."  He also stated that he had not had a separation physical examination prior to his discharge from active service.

On VA back conditions Disability Benefits Questionnaire (DBQ) in September 2013, the Veteran's complaints included constant, persistent low back pain which did not radiate into the lower extremities.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported that flare-ups of low back pain "limit walking or doing anything physical."  Range of motion testing of the lumbosacral spine showed a full range of motion without additional limitation of motion on repetitive testing.  He used a regular cane for ambulation due to his back and hip pain.  Physical examination of the lumbosacral spine showed pain on movement, disturbance of locomotion, tenderness to palpation of the lower lumbar paravertebral muscles, guarding or muscle spasm not resulting in an abnormal gait or an abnormal spinal contour, 4/5 muscle strength, no muscle atrophy, normal deep tendon reflexes, normal sensation, negative straight leg raising, no radiculopathy, no associated neurologic signs or symptoms, and no intervertebral disc syndrome.  The VA examiner stated, "Veteran complained of back pain on manual muscle testing which likely accounts for diminished strength on exam rather than true weakness. Veteran grimaced in pain during testing."  X-rays showed no arthritis.  The VA examiner opined that it was less likely than not that the Veteran's back disability was related to active service.  The rationale for this opinion was that the Veteran's in-service low back complaints were resolved with treatment and did not result in any chronic or recurrent low back disability because there were no abnormal spine x-rays in service.  The rationale also was, "The majority of cases of back pain...are transient and resolve without becoming a chronic condition."  The rationale further was that there was insufficient evidence in the claims file to support a finding that the Veteran's low back problems had existed since his service separation.  The VA examiner finally noted a gap in treatment for the low back between the Veteran's separation from service and 2008.  The diagnosis was lumbosacral strain.

On VA hip and thigh conditions DBQ in September 2013, the Veteran's complaints included daily bilateral hip pain when walking.  He stated that this pain had begun 4 years earlier.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  "Veteran states he cannot walk more than a block or two with a standard cane."  He also stated that flare-ups of his bilateral hip pain limited his walking.  Physical examination of the hips showed pain on movement, disturbance of locomotion, tenderness to palpation, 4/5 muscle strength, and no ankylosis.  The VA examiner stated, "Limited strength on manual muscle testing likely due to pain, Veteran grimaced when attempting to offer resistance."  X-rays showed no arthritis.  The VA examiner opined that it was less likely than not that the Veteran's bilateral hip disability was related to active service.  The rationale for this opinion was that the Veteran's in-service bilateral hip complaints were resolved with treatment and did not result in any chronic or recurrent bilateral hip disability because there were no abnormal hip x-rays in service.  The rationale also was, "The majority of cases of...hip pain are transient and resolve without becoming a chronic condition."  The rationale further was that the Veteran himself "believes the hip problems have been present for only about four years."  The VA examiner finally noted a gap in treatment for the bilateral hips between the Veteran's separation from service and 2008.  The diagnoses were right hip trochanteric bursitis, right hip osteopenia, and bilateral hip flexor strain.

On VA hypertension DBQ in September 2013, the Veteran complained of hypertension.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that his hypertension had been diagnosed 8-9 years earlier.  He was on continuous medication for his hypertension.  His blood pressure was 132/80, 138/80, and 118/76.  The VA examiner opined that it was less likely than not that the Veteran's hypertension was related to active service.  The rationale for this opinion was that, although the Veteran experienced elevated blood pressure during service, these readings were transient and did not indicate the presence of hypertension in service.  The rationale also was that there was no evidence of a diagnosis of hypertension prior to 2008.  The rationale finally was that the Veteran himself reported the onset of hypertension only to 8-9 years earlier.  The diagnosis was hypertension.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for hypertension, a bilateral hip disability, and a low back disability.  The Veteran contends that he incurred each of these disabilities during active service.  The record evidence does not support the Veteran's assertions regarding in-service incurrence of a continuity of symptomatology since service for any of these disabilities.  It shows instead that, although the Veteran currently experiences hypertension, a bilateral hip disability, and a low back disability, none of these disabilities is related to active service or any incident of service.  For example, although the Veteran experienced elevated blood pressure during active service, these isolated elevated blood pressure readings were transient and did not indicate the presence of hypertension in service (as the VA examiner subsequently noted on VA hypertension DBQ in September 2013).  The Veteran's service treatment records also indicate that he complained of and was treated for low back pain during active service.  These records do not show that he complained of or was treated for a bilateral hip disability during active service, although the Board recognizes that the lack of in-service treatment records documenting complaints of or treatment for a claimed disability does not preclude granting service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The remaining evidence shows that, although the Veteran currently experiences hypertension, a bilateral hip disability, and a low back disability, none of these current disabilities are related to active service.  It appears that, following his service separation in May 1985, the Veteran first was treated for hypertension in April 2008, nearly 23 years later.  It also appears that, following service, the Veteran next was treated for a low back disability in June 2008.  It finally appears that the Veteran first was treated for a bilateral hip disability in approximately 2010, or 25 years after his service separation.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds it especially significant that, when the Veteran initially sought treatment for these claimed disabilities after his service separation, he did not report - and the clinicians who treated him did not indicate - any relevant in-service history.  Several VA examiners opined in September 2013 that the Veteran's current hypertension, bilateral hip disability (which was diagnosed as right hip trochanteric bursitis, right hip osteopenia, and bilateral hip flexor strain), and his current low back disability (which was diagnosed as lumbosacral strain) were not related to active service.  All of the opinions provided in September 2013 were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to service connection for hypertension, a bilateral hip disability, or for a low back disability.  In summary, the Board finds that service connection for hypertension, a bilateral hip disability, or for a low back disability is not warranted.

The Board finally finds that service connection is not warranted for hypertension, bilateral hip arthritis, or for arthritis of the low back on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The evidence does not indicate, and the Veteran does not contend, that he experienced hypertension, bilateral hip arthritis, or, arthritis of the low back during active service or within the first post-service year (i.e., by May 1986) such that service connection is warranted on a presumptive basis as a chronic disease for any of these claimed disabilities.  Id.  As noted elsewhere, although the Veteran had isolated elevated blood pressure readings during service, these did not indicate the presence of hypertension (as the VA examiner concluded in September 2013).  And x-rays of the hips and lumbosacral spine taken during the appeal period repeatedly showed no arthritis.  Thus, the Board finds that service connection for hypertension, bilateral hip arthritis, or for arthritis of the low back is not warranted on a presumptive basis as a chronic disease.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of hypertension, a bilateral hip disability, and a low back disability have been continuous since service.  He asserts that he continued to experience symptoms relating to hypertension (elevated blood pressure), a bilateral hip disability (difficulty walking), and a low back disability (difficulty bending) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these claimed disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of hypertension, a bilateral hip disability, and a low back disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at a periodic physical examination in December 1980, he denied any relevant history or complaints of symptoms.  Specifically, the periodic physical examination report reflects that the Veteran was examined and he was found to be normal clinically.  The Veteran's in-service history of symptoms is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As noted, the post-service medical evidence does not reflect complaints or treatment related to hypertension, a bilateral hip disability, or for a low back disability for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1985) and initial reported symptoms related to hypertension and a low back disability in approximately 2008 (a 23-year gap) and initial reported symptoms related to a bilateral hip disability in approximately 2010 (a 25-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran was seen for VA examinations after service in September 2013, he did not report the onset of hypertension or bilateral hip symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, as noted above, on VA hip and thigh conditions DBQ in September 2013, the Veteran reported that his bilateral hip pain had begun 4 years earlier (or in approximately 2009), several decades after his service separation.  As also noted above, on VA hypertension DBQ in September 2013, the Veteran stated that his hypertension had been diagnosed 8-9 years earlier (or in approximately 2004-2005), several decades after service.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, the Veteran reported the onset of symptoms to different times.  Specifically, on the service connection claim he reported that his symptoms began during service.  As noted elsewhere, at his most recent VA examinations in September 2013, the Veteran reported a history of hypertension and bilateral hip symptoms beginning several decades after service separation.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, his own previous histories of onset of symptoms given after service, and the record evidence showing no etiological link between the claimed disabilities and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a low back disability is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


